 Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 1 of 30




           IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF TEXAS
                    HOUSTON DIVISION
   DHI Group, Inc., et al.,
   v.                                             Civil Action No. 16-1670
   David W. Kent, Jr., et al.
              DEFENDANTS’ MOTION TO APPLY OFFSET
             AND FOR RELIEF UNDER RULES 50, 59, AND 60

    Now that the jury has rendered its verdict, this Court’s role under Texas

law is to conduct an evidentiary hearing to determine whether Rigzone has

already recovered or benefited through criminal restitution, in which case the

restitution payment must be set off against the jury’s award. At the

evidentiary hearing, Defendants will offer testimony from the following

witnesses, in addition to documentary evidence:
   • Ryan Patrick, former U.S. Attorney for the Southern District of
     Texas, will testify about how federal prosecutors and probation
     officers must identify victims and fulfill their responsibilities in
     calculating and distributing restitution payments.

    • Dan Cogdell, Kent’s attorney in the criminal case, will testify about
      the restitution payment and identification of the victim in that case.
The hearing will provide the Court its first opportunity to hear critical

evidence and question counsel about the operative issues—including whether

Plaintiffs are bound by their admission in the joint pretrial order that Rigzone

received the restitution, and whether the Texas one-satisfaction rule imposes

a specific evidentiary burden on Rigzone that it cannot meet. Defendants move

for application of the offset and for relief under Rules 50, 59, and 60, as follows.


                                       -1-
 Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 2 of 30




                               SUMMARY
   Rigzone may not recover any damages for two independent reasons.

   First, the jury award memorialized in the judgment should now be set off

against the monetary restitution that Kent paid in the criminal proceeding.

The offset is mandatory. Without it, Rigzone would be paid twice for the same

injury—first through criminal restitution, and again through civil damages.

That outcome would violate the one-satisfaction rule, which forbids more than

one recovery for the same injury—regardless of whether the two recoveries

are obtained under the same or different causes of action. Because the

restitution and the judgment provide recovery for the same injury to Rigzone,

Rigzone cannot recover both.

   Rigzone cannot skirt the offset rules by arguing that only DHI recovered

through the restitution. This assertion directly contradicts Rigzone’s binding

admission in the joint pretrial order that Kent “agreed to (and has now paid)

DHI and Rigzone $3.3 million” in restitution. To the extent an evidentiary

issue exists notwithstanding the joint pretrial order, the Texas Supreme

Court has held that the court—not the jury—resolves evidentiary issues
concerning the offset and may do so after verdict.

   Here, the issues include whether, for purposes of the restitution process,

there was (A) one victim, consisting of DHI and its wholly owned subsidiary

Rigzone, that recovered $3,292,800.00, or (B) two separate victims, with only

one (DHI) participating successfully and the other (Rigzone) cut out entirely

of the restitution process, contrary to federal victim-rights law. The

                                     -2-
 Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 3 of 30




evidence—and common sense—establish that there was just one victim for

restitution purposes. That sole victim repeatedly identified itself, in the victim

impact statement and elsewhere, as DHI and its subsidiary Rigzone acting

jointly. Indeed, DHI would not have a $3.3 million loss independent of

Rigzone. And even if DHI had recovered restitution apart from Rigzone, that

would not defeat the offset. Under the Texas one-satisfaction rule, a payment
to one party (such as DHI) offsets the damages awarded to a different party

(such as Rigzone) that benefited from the payment.

    The criminal restitution completely offsets the civil damages amount.

Applying the offset would therefore moot the second point below, which is

that Rigzone’s claim under the Texas Uniform Trade Secret Act (“TUTSA”)

fails as a matter of law. At the charge conference, the Court correctly ruled

that the proper inquiry under TUTSA was whether individual résumés—as

opposed to a compilation of résumés—qualify as trade secrets. While Plaintiffs

have argued (incorrectly) that compilations of résumés can be trade secrets,

they have never even tried to argue that individual résumés can be trade

secrets. Throughout trial, Plaintiffs indignantly rejected any insinuation that

they might stoop to that untenable position, making the following promise:

“No one on [Plaintiffs’] side of the case . . . will ever tell you that an individual

résumé is entitled to legal protection as a trade secret.” The Court should hold

Plaintiffs to their promise. Résumés are not “trade secrets,” as that term is

defined in the jury charge and TUTSA, because Rigzone distributed them


                                        -3-
    Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 4 of 30




widely instead of keeping them secret. The TUTSA claim would therefore fail

even if Rigzone had proven any compensable damages measure—which,

under the Texas pattern jury charge and Fifth Circuit precedent, Rigzone did

not.

       Because Rigzone is not entitled to recover any damages, the Court need

not reach the remaining issues presented below, including whether the
judgment should, at a bare minimum, be altered to specify that any award of

damages is payable solely by Kent, and Plaintiffs take nothing on their claims

against Oilpro.
                                ARGUMENT
I.        Texas law requires an evidentiary hearing and application of the
          offset.
       The jury award memorialized in the judgment should now be offset (i.e.

credited) against the monetary restitution that Kent paid in the criminal

proceeding.1 Rigzone has already recovered full restitution, and an award of

civil damages for the same injury would amount to a double recovery in

violation of the one-satisfaction rule and criminal restitution law. Rigzone
cannot escape the offset by asserting—contrary to its admission in the joint

pretrial order and the evidence—that the criminal restitution was paid only

to DHI, the corporate parent that owned 100% of Rigzone’s stock. If the Court

does not reject that argument out of hand, an evidentiary hearing is required.



1
    Exhibit 14

                                      -4-
    Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 5 of 30




A.      The Court should conduct an evidentiary hearing.
      To the extent any genuine dispute exists regarding the offset, Defendants

are entitled to an evidentiary hearing. See Utts v. Short, 81 S.W.3d 822, 828-

29 (Tex. 2002).2 At the hearing, the issues will be whether Rigzone and DHI

recovered directly and jointly through the restitution payment and whether

Rigzone otherwise benefited. Id.

      In Utts the Texas Supreme Court explained the parties’ shifting

evidentiary burdens with regard to whether a payment to one party can reduce
a recovery by a different party. First, when a defendant seeks a credit under

the one-satisfaction rule against the plaintiff’s damages, based on an earlier

payment made to a different party, the defendant has the initial burden to offer

evidence of the payment amount and evidence that the plaintiff received or

benefited from the payment. Id. If the defendant does so, a presumption arises

that the credit applies, and the burden shifts to the plaintiff to present evidence

that it did not benefit from the earlier payment. Id. “If the plaintiff fails to

satisfy this burden, then the defendant is entitled to a credit equal to the entire

[payment] amount.” Sky View at Las Palmas, LLC v. Mendez, 555 S.W.3d 101,
108 (Tex. 2018). Texas law requires this approach because “the plaintiff is in

the best position to demonstrate why rendering judgment based on the jury’s

damages award would not amount to the plaintiff’s double recovery.” Sky View,



2 See also Nat’l Oil Well Varco, L.P. v. Sadagopan, No. CV H-16-2261, 2018 WL 5778250, at
*3 (S.D. Tex. Oct. 31, 2018) (Rosenthal, J.) (holding that this issue is governed by state
law)

                                          -5-
 Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 6 of 30




555 S.W.3d at 108 (cleaned up); accord, e.g., Utts, 81 S.W.3d at 329; Nat’l Oil

Well Varco, 2018 WL 5778250, at *4.

   Any genuine disputes require an evidentiary hearing. See Utts, 81 S.W.3d

at 829; Virlar v. Puente, 613 S.W.3d 652, 697 (Tex. App.—San Antonio 2020,

pet. filed). The evidentiary hearing is conducted by the court—not the jury—

and can take place “after the jury has returned its verdict.” Utts, 81 S.W.3d at
829; accord Virlar, 613 S.W.3d at 696. A “defendant’s allegation that [the]

plaintiffs benefited from another plaintiff’s [receipt of payment] must be

resolved in this manner because the trial court, not the jury, determines how

a[n] [offsetting] credit applies as part of the trial court’s function when it

determines the judgment to render based on the jury’s verdict.” Utts, 81

S.W.3d at 829.

   At issue in Utts was whether one defendant (Dr. Utts) was entitled to an

offset against the damages awarded to one group of plaintiffs (the Short

family), based on an earlier payment by a different defendant (HCA) to a

different plaintiff (Walker). Id. at 830. The Texas Supreme Court held that a

presumption arose in favor of the offset that could be overcome only if the

plaintiffs proved they did not benefit from the earlier payment. Id. at 830. The

case was remanded for an opportunity to present evidence to the trial court,

with the instruction that “if the trial court determines that the Short family

members have not overcome the presumption that Dr. Utts is entitled to apply




                                     -6-
    Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 7 of 30




a[n] [offsetting] credit to each individual’s recovery, the trial court should

allow Dr. Utts [offsetting] credits.” Id.

      Similarly, in the Virlar case, the issue was whether two defendants (Virlar

and Gonzaba) were entitled to a post-verdict offsetting credit under the one-

satisfaction rule against the damages awarded to one plaintiff (Puente), based

on an earlier payment by a different defendant (a hospital) to a different
plaintiff (C.P.). The trial court denied the offset even though it “did not have

an opportunity to make an evidentiary finding as to any benefit Puente

obtained from C.P.’s [receipt of the earlier payment].” Virlar, 613 S.W.3d at

667, 696-67. The Texas court of appeals reversed and remanded with

instructions “to conduct an evidentiary hearing on any benefit” to Puente. Id.

at 697, 704.

      An evidentiary hearing is likewise required here, to the extent any genuine

dispute exists as to whether Rigzone recovered through or benefited from the

restitution payment.

B.      Rigzone recovered through the restitution payment.
        1.     Rigzone admitted it recovered.
      The Court should hold that Rigzone recovered restitution as a matter of

law. Rigzone admitted in the statement of the case in the joint pretrial order

that Kent “agreed to (and has now paid) DHI and Rigzone $3.3 million.”3 It


3 Doc. 290 at 5 (emphasis added). Plaintiffs submitted this fact as the truth, objecting
“subject to their Motions in Limine #5 & 6” only. Id. In those motions, Plaintiffs argued
that the restitution payment was irrelevant and too prejudicial to be mentioned to the jury.

                                           -7-
 Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 8 of 30




may not assert the opposite now. “A joint pretrial order ‘supersedes all

pleadings and governs the issues and evidence to be presented.’” Canatxx

Energy Ventures, Inc. v. Gen. Elec. Capital Corp., No. 07-20522, 2008 WL

4601691, at *2 (5th Cir. Oct. 16, 2008) (quoting McGehee v. Certainteed Corp.,

101 F.3d 1078, 1080 (5th Cir. 1996)). Therefore, “an admission in a pre-trial

order is a waiver of the assertion of a contrary position.” Id. This rule is vital
because the parties and the court conduct the entire trial in reliance of

statements in the pretrial order. See Martin v. Lee, 378 F. App’x 393, 394-95

(5th Cir. 2010)

    In Canatxx the jury awarded the plaintiff more than $136 million in

damages for breach of fiduciary duty, fraud, unfair competition, and

conspiracy. 2008 WL 4601691, at *1. After the verdict the defendant, General

Electric Capital Corp. (“GECC”), argued that it was contractually released

from all liability to the plaintiff because a contract provided that “GEPSI and

its Affiliates shall incur no liability” and GECC was an Affiliate. Id. at *2. The

district court denied GECC’s motion on the ground that “GECC had provided

no evidence that it was an affiliate of GEPSI.” Id.

    The Fifth Circuit reversed and rendered judgment that the plaintiff take

nothing because the plaintiff had admitted the affiliation in the statement of

the case in the joint pretrial order, which read: “[A]mong GE’s businesses are

a unit called GE Power and a unit called GE Capital. All the GE companies

Doc. 290-8 at 3-4. Plaintiffs never objected that the fact was untrue, as they belatedly argue
now.

                                            -8-
 Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 9 of 30




are part of the General Electric Corporation and they all work together

toward enhancing GE Corporation’s bottom line.” Id. (cleaned up). The Fifth

Circuit held that the plaintiff “thereby admitted that both GECC and GEPSI

are either owned or controlled by General Electric Company (‘GE’), and thus

qualify as ‘Affiliates.’” Id. The Fifth Circuit further explained that “[b]ecause

the pre-trial order establishes GECC’s affiliate status, there is no need to”
consider additional evidence. Id. at *2 n.4.

   Just as the plaintiff’s admissions in the pretrial order foreclosed its later

assertion to the contrary in Canatxx, Rigzone’s admission in the pretrial order

that Kent paid the full restitution amount of $3.3 million to “DHI and

Rigzone” should foreclose it from now asserting otherwise.

      2.     The evidence confirms Rigzone recovered.
   Independently of Rigzone’s admission, the evidence confirms that Rigzone

directly recovered through the restitution payment or otherwise benefited.

   Criminal restitution procedure provides the framework for understanding

this evidence. At the request of the probation officer preparing the

presentencing report (“PSR”), federal prosecutors have a responsibility to

identify every victim and seek restitution for each of them. 18 U.S.C.

§ 3664(d)(1). The probation officer, before submitting the PSR to the court,

must notify every identified victim of the amounts subject to and submitted

for restitution and help each victim submit its claim. Id. § 3664(d)(2). The

court must then order restitution to each victim for the full amount of its


                                      -9-
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 10 of 30




losses. Id. § 3664(f)(1)(a); see also 18 U.S.C. § 3771(a)(6), (b)(1); Fed. R. Crim.

P. 32(c)(1)(B), (d)(2)(B), (d)(2)(D); U.S. Dep’t of Justice, Attorney General

Guidelines for Victim and Witness Assistance 45-47 (2011 ed., rev. May 2012)

(Ex. 6).

    That is exactly what occurred here. When the Department of Justice

(“DOJ”) sought out victims, Rigzone and DHI stepped forward jointly, with
shared counsel, seeking restitution for a single loss. Specifically, in 2014,

counsel responded on behalf of DHI and Rigzone to the DOJ’s request for

information regarding the “loss or harm sustained by Rigzone”:4




    In 2016, counsel again submitted loss information jointly on behalf of DHI
and Rigzone:5




4 Exhibit 8 (Doc. 383-4) (emphasis and highlighting added). “Dice Holdings” in this email
refers to Dice Holdings, Inc., known as DHI and later formally renamed DHI Group, Inc.
5 Exhibit 9 (Doc. 383-5) (highlighting added).



                                         - 10 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 11 of 30




For example, DHI and Rigzone reported a joint loss amount for employee

costs that included employees of Rigzone (such as Chad Norville), employees

of DHI (such as Michael Durney), and officers of both Rigzone and DHI (such

as Brian Campbell)—without telling the DOJ who worked for whom.6 DHI

and Rigzone also reported a joint loss amount for candidate costs, which

included Rigzone expenses, DHI expenses, and unspecified expenses.7 And

DHI and Rigzone reported a “DHI” expense based on a Rigzone expense.8

    Following the lead of DHI and Rigzone, when the DOJ submitted a letter

to the Southern District of New York about how it calculated restitution, it

used the term “Victim-1” throughout the letter as a shorthand reference to

DHI and Rigzone jointly, or at times interchangeably.9 And the loss amounts

that are the basis of the restitution are joint amounts, as provided by DHI and
Rigzone.10




6 Id. at 4.
7 Id. at 5.
8 Id. at 13.

9 Exhibit 7 (Doc. 53 from SDNY); Exhibit 1.

10 Id.



                                        - 11 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 12 of 30




     In addition, DHI and Rigzone jointly submitted a single victim impact

statement to the court.11 The statement was submitted by Brian Campbell,

who specified that he was acting in the same capacity—General Counsel and

Vice President of Business and Legal Affairs—for both DHI and Rigzone.12

Of critical importance here, Campbell specified that he was using “DHI” as

shorthand for both DHI and Rigzone:13




11 Exhibit 10 (Doc. 50-1 from SDNY).
12 Id. at 1.
13 Id. (highlighting added).



                                       - 12 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 13 of 30




Thus, when Campbell informed the court about damages allegedly caused to

“DHI,” this reference encompassed DHI and Rigzone.14 When Campbell

urged the court to order Kent “to repay every penny of the damages his actions

imposed on DHI,” this reference encompassed DHI and Rigzone.15 Campbell

acted on behalf of both.16

     It comes as no surprise, then, that the district court’s final judgment and
order of restitution, issued nine days later, directed Kent to forward payment

to Campbell. Nor is it any surprise that the order included Campbell’s physical

address at DHI’s office at 1040 Avenue of the Americas in New York—the

same address that appears (as shown above) on Campbell’s letterhead:17




14 Id. at 3-4, 6.
15 Id. at 6.
16 Any suggestion now that Campbell, Rigzone’s General Counsel, forgot to identify his

client as a victim apart from DHI is nonsensical. At no time did Campbell claim that his
client Rigzone was omitted from the restitution process.
17 Exhibit 10 (SDNY Doc. 50-1); Exhibit 11 (SDNY Doc. 56) at 6 (highlighting added); see

also Doc. 381-4.

                                         - 13 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 14 of 30




The fact that Campbell physically offices at DHI does not, of course, change

the fact that he holds the same position with DHI and Rigzone and acted in

the criminal proceeding on behalf of both.18

     Moreover, the restitution order directed that restitution be paid “to the

victim of the offense charged in Count One,”19 which reads as follows:20




“Website-1” means rigzone.com, and “Company-1” means (or at the very least

includes) Rigzone, the owner of rigzone.com and—as this Court

determined21—the sole owner of the TUTSA claim arising from the access of

18 Also telling is that the restitution order has a blank in the column entitled “Priority or
Percentage”, which is where the court would identify the percentage allocated to each of
multiple victims. In this case there was only one victim (DHI and Rigzone jointly) because
there was only one loss. As a result, no need existed to list a priority or percentage.
19 Exhibit 12 (SDNY Doc. 55).

20 Exhibit 13 (SDNY Doc. 38) (highlighting added).

21 Compare Doc. 367 at 13 (proposed TUTSA questions) with Doc. 377 at 10 (TUTSA

question in the Court’s charge).

                                           - 14 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 15 of 30




rigzone.com.22 It was always understood that the restitution payment was

intended to compensate Rigzone as the victim of the criminal violation, and

that Rigzone was the intended recipient of the payment.23 The lead Assistant

U.S. Attorney on the criminal case recently conveyed to Dan Cogdell, Kent’s

counsel in the criminal case, that the victim was Rigzone.24

     This evidence disproves Rigzone’s post-verdict assertion that it was a
stranger to the restitution process. Unlike in many civil contexts, where

courts must carefully distinguish a parent company from its subsidiaries, no

such rule exists in the context of criminal restitution. Thus, Rigzone and DHI

acted as one throughout the restitution process, and the DOJ and the court

treated them accordingly. In addition, Rule 60 of the Federal Rules of

Criminal Procedure allows counsel to act as a victim’s representative, as

Campbell did here.

     In this case as well, Rigzone and DHI acknowledged repeatedly over a

period of years that the restitution payment would be applied against a

recovery, without distinguishing between them. For example, at a 2018

hearing, Magistrate Judge Johnson responded to a comment regarding

“whether the $3.3 million that has already been paid [in restitution] will be




22 Exhibit 1; see also Doc. 383-2 at ¶¶ 2-3; DX39 (Rigzone’s terms and conditions, stating
that “The Site, including all pages within and all code related thereto, is the property of
Rigzone.com, Inc.”).
23 Exhibit 1; see also Doc. 383-2 at ¶ 3.

24 Exhibit 1.



                                          - 15 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 16 of 30




an offset” by stating: “Of course it will.”25 Counsel for Plaintiffs concurred:

“[W]e looked at it too and believe it would be as well.”26 Judge Johnson

further explained: “[I]t’s criminal restitution for this very conduct. To me

that’s an offset.”27 When Judge Johnson indicated that a motion may be

necessary to resolve the offset issue, counsel for Defendants said that “[i]f

we’re agreed then . . . no need for me to raise that,” and counsel for Plaintiffs
responded, “You’re right[.]”28

     Rigzone’s belated post-trial assertion that it was somehow cut out of any

restitution presumes (contrary to its repeated representations and the

evidence) that the DOJ failed to identify every victim, notwithstanding its

obligation to do so under 18 U.S.C. § 3664(d)(1). It further presumes (contrary

to Rigzone’s representations and the evidence) that the court failed to award

restitution to the victim, notwithstanding its obligation to do so under 18

U.S.C. § 3664(f)(1)(a)—and that the court impermissibly excluded Rigzone

without any objection from Campbell, who personally attended the hearing at




25 Doc. 197 at 40:21-42:07.
26 Id.
27 Id.

28 Id.; see also Doc. 360-1 at 35:06-36:01 (argument from Plaintiffs that offset “becomes a

level of double counting”); Doc. 360-2 at 162:19-163:11 (Plaintiffs’ counsel: “It’s subject to
an offset.”); Doc. 373 at 229 (argument from Plaintiffs, specifically regarding TUTSA, that
“the only thing that [the restitution payment] number is actually used for and should be
used for” is offsetting damages); Doc. 374 at 9:21-22 (argument from Plaintiffs that the
jurors “understand that there won’t be a double recovery. That’s the instruction that needs
to be given . . . .”).

                                           - 16 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 17 of 30




which the preliminary restitution order was announced on behalf of both of

his clients.29

      Finally, Rigzone’s argument would open an enormous loophole that

would allow any large enterprise to skirt restitution-offset rules by asking the

court in the criminal action to pay restitution to the parent company for the

subsidiary’s losses, and then filing a civil action on behalf of the subsidiary.
The law does not tolerate such a sham. See, e.g., T. L. James & Co., Inc. v.

Statham, 558 S.W.2d 865, 867 (Tex. 1977) (rejecting the plaintiff’s attempt to

avoid the one-satisfaction rule in a subsequent suit by not taking the money

awarded to him in the first suit because “in legal contemplation [he] ha[d]

been compensated for his injuries” and he “cannot free himself of application

of these accepted rules by the strategy of not withdrawing the original

judgment . . . while he pursues his suit” for a recovery again “in the hope that

the second fact finder would find his damage to be greater”); Virlar, 613

S.W.3d at 695-97 (remanding for an evidentiary hearing to determine whether

payment to a child only “was a ‘sham’ transaction to avoid” an offset of the

parent’s damages and allow the parent to obtain a double recovery).

C.       Rigzone cannot recover twice for the same injury, even if the
         injurious act violated two statutes.
      Nor can Rigzone escape the offset by arguing that the criminal restitution

and civil damages arose under different statutes. Under Texas law, that is



29   Exhibit 2 [Doc. 41 from SDNY] at 20.

                                            - 17 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 18 of 30




irrelevant; what matters is that the criminal restitution and TUTSA recovery

compensate for the same alleged injury.

   “The one satisfaction rule applies to prevent a plaintiff from obtaining

more than one recovery for the same injury.” Stewart Title Guar. Co. v. Sterling,

822 S.W.2d 1, 7 (Tex. 1991); accord, e.g., Nat’l Oil Well Varco, 2018 WL

5778250, at *3-4. “[Texas Supreme Court] precedent makes clear that the
question of whether the one-satisfaction rule applies relies not on the cause of

action asserted by the plaintiff, but on whether the plaintiff has suffered a

single, indivisible injury.” Sky View at Las Palmas, LLC v. Mendez, 555 S.W.3d

101, 113 (Tex. 2018). Thus, the one-satisfaction “rule applies both when ‘the

defendants commit the same act as well as when defendants commit

technically differing acts which result in a single injury.’” Id. at 107 (quoting

Stewart Title, 822 S.W.2d at 7). For example, a plaintiff that had already

recovered for breach of contract could not recover on its claims of conversion,

negligence, tortious interference with contract, and money had and received,

because all those claims were “predicated on one event” that “caused but a

single injury to [the plaintiff].” AMX Enters., Inc. v. Bank One, N.A., 196

S.W.3d 202, 206-07 (Tex. App.—Houston [1st Dist.] 2006, pet. denied). It

made no difference that breach of contract was “technically a different cause

of action.” Id. at 208. In this case the criminal restitution and TUTSA recovery




                                     - 18 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 19 of 30




similarly arise from the same events—access of the résumés—and provide

compensation based on the résumés’ alleged value.30

     The one-satisfaction rule is consistent with the Texas and federal

restitution statutes. The Texas statute provides:
       Any amount recovered by a victim from a person ordered to pay
       restitution in a federal or state civil proceeding is reduced by any
       amount previously paid to the victim by the person under an
       order of restitution.

Tex. Code Crim. Proc. § 42.037(f)(2). Similarly, the federal Mandatory

Victims Restoration Act (“MVRA”) provides that “[a]ny amount paid to a

victim under an order of restitution shall be reduced by any amount later

recovered as compensatory damages for the same loss by the victim in . . . any

Federal civil proceeding.” 18 U.S.C. § 3664(j)(2). The Fifth Circuit has held

that a criminal victim can be compensated only once for its loss—no more.

United States v. Sheinbaum, 136 F.3d 443, 449 (5th Cir. 1998).31

     For the reasons set forth above, the Court should conduct an evidentiary

hearing, as required by Texas law to resolve any genuine issues regarding the




30 Compare Doc. 377 at 14 (TUTSA damages based on the value of the résumés), with Doc.
384-1 (criminal restitution based on the value of the résumés).
31 See also, e.g., United States v. Smathers, 879 F.3d 453, 459 (2d Cir. 2018) (“The MVRA

[federal Mandatory Victims Restoration Act] is interpreted as not authorizing a victim’s
recovery of more than the amount of its loss.”); United States v. Louper-Morris, 672 F.3d
539, 566 (8th Cir. 2012) (“[T]he MVRA does not allow victims to obtain double recovery
or a windfall through restitution.); United States v. McDaniel, 398 F.3d 540, 555 (6th Cir.
2005) (“[T]he restitution statutes do not permit victims to obtain multiple recoveries for
the same loss.”)

                                          - 19 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 20 of 30




offset, and order that Rigzone take nothing under Federal Rules of Civil

Procedure 50, 59(e), or 60.

II.      Alternatively, the Court should hold that Rigzone’s TUTSA claim
         fails as a matter of law.
       If the Court applies the offset, eliminating Rigzone’s recovery, there is no

need to consider any other issue. Alternatively, instead of addressing the

offset, the Court could hold that Rigzone is not entitled to a TUTSA recovery

in the first place because there was no trade secret, because there was no actual
loss, or for both reasons.

A.       It is undisputed that the résumés are not “trade secrets.”
       At the charge conference, the Court considered whether the jury should

be asked about ownership of a trade secret in “ the compilation of resumes

and related information in the Rigzone Resume Database” (as Plaintiffs

requested) or “the resumes in Rigzone’s resume database” (as Defendants

requested).32 The Court ruled that the proper inquiry was whether the

“resumes” were trade secrets—not whether a “compilation of resumes” was a

trade secret—and instructed the jury accordingly.33 The Court’s ruling was
correct: Kent accessed individual résumés, not the entirety of any compilation

or database of résumés.

       The Court’s ruling on the charge is fatal to Rigzone’s TUTSA claim.

Plaintiffs themselves have admitted repeatedly that individual résumés cannot


32   Doc. 367 at 13 (emphasis added).
33   Doc. 377 at 10.

                                        - 20 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 21 of 30




conceivably qualify as trade secrets under TUTSA. In their opening

argument, Plaintiffs told the jury:

       I want to tell you something right now. No one on my side of the
       case . . . will ever tell you that an individual résumé is entitled to
       legal protection as a trade secret. That’s not how it works, and
       that’s not what we’re claiming.

       Instead, what we’re saying is that the collection of résumés, the
       compilation of these résumés is . . . a trade secret.34
Twice during their closing argument, Plaintiffs reiterated that the alleged

trade secret was not the individual résumés but the compilation.35

     Plaintiffs conceded this point because they must. Mirroring TUTSA,36 the

jury charge defined a “trade secret” as information that:

       (A)     derives independent economic value, actual or potential,
               from not being generally known to, and not being readily
               ascertainable by proper means by, other persons who can
               obtain economic value from its disclosure or use; and

       (B)     is the subject of efforts that are reasonable under the
               circumstances to maintain its secrecy.37
There is no legally sufficient evidentiary basis for finding that the résumés

satisfy either element.



34 Doc. 360-1 at 25-26.
35 These comments are found on pages 55 and 74 of the rough draft of the March 25, 2021

trial transcript. A certified copy of that transcript will be submitted, once obtained.
36 Tex. Civ. Prac. & Rem. Code § 134A.002(6). This motion refers to the version of TUTSA

that was in effect when this action was filed. See Acts 2013, 83rd Leg., R.S., Ch. 10 (S.B.
953), § 1, eff. Sept. 1, 2013. TUTSA was amended in 2017, but the 2017 amendment “applies
only to an action that commences on or after the effective date of this Act.” Acts 2017, 85th
Leg., R.S., Ch. 37 (H.B. 1995), §§ 6-7, eff. Sept. 1, 2017.
37 Doc. 377 at 10.



                                           - 21 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 22 of 30




     With regard to element (A), not a single witness disputed that the résumés

were “readily ascertainable by proper means by . . . other persons.” To the

contrary:
     • Rigzone voluntarily sold or gave access to “thousands of people,”
       including “[e]very employee and every customer that ever
       subscribed to the system.”38
     • Officers of Rigzone and DHI testified that Rigzone sold
       corporate subscriptions allowing access by unlimited employees
       and/or access to unlimited résumés.39
     • Rigzone’s officers further testified that subscribers could use
       Rigzone’s “download to Excel” feature to access hundreds or
       thousands of résumés all at once.40

Nor was there any dispute that persons accessing the résumés could “obtain

economic value from [their] disclosure or use.” Employers could obtain

economic value by hiring qualified candidates to conduct their business

operations, and recruiters could obtain economic value by being paid to

connect employers with candidates.41

     With regard to element (B), Rigzone’s president, Chad Norville, and

DHI’s CEO, Michael Durney, candidly admitted that Rigzone had no rules or
guidelines against disclosing résumés outside the company, no guidelines on

handling trade secrets, no consequences for employees who disclosed trade


38 Doc. 360-2 at 61-62, 64.
39 Doc. 360-2 at 233 (Chad Norville, President of Rigzone); Exhibit 3 at 74-77 (Norville);
id. at 232 (Michael Durney, CEO of DHI); Exhibit 5 at 5 (Jeremy Antonini, technology
officer at Rigzone); Exhibit 4 at 129 (Bud Montang, Director of Operations at Rigzone).
40 Exhibit 3 at 80 (Norville); Exhibit 5 at 5 (Antonini).

41 E.g., Exhibit 3 at 71-72 (Norville).



                                          - 22 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 23 of 30




secrets, no policy requiring employees to return résumés when leaving the

company, and no requirement that Rigzone customers keep the résumés

secret.42 Only a select few employees had access to Rigzone’s software code—

which was a trade secret—yet every single Rigzone employee had access to

the résumés.43 When the résumés were transferred to a new computer server,

no security measures were taken—the old server was not removed, cleaned,
or sent to a secure location. 44 Rigzone technology officer Jeremy Antonini

simply took the server home, with Rigzone’s permission, and kept it as his

personal property.45 Until Plaintiffs decided to sue, no one at Rigzone or DHI

ever referred to the résumé database or résumés as a “trade secret.”46

     In short, information that a company shares with customers is not secret,

so it cannot constitute a trade secret. See Tex. Civ. Prac. & Rem. Code

§ 134A.002(6)(B); Numed, Inc. v. McNutt, 724 S.W.2d 432, 435 (Tex. App.—

Fort Worth 1987, no writ) (“The evidence reflects much of the information

Numed wishes to protect is not secret. Instead, it is contained in the contracts

distributed to Numed’s customers, which in turn may be discovered by

anyone.”). Because Rigzone had no trade secret, the Court should enter

judgment as a matter of law under Rule 50(b) or alter the judgment under

Rule 59(e) and order that Rigzone take nothing.

42 Doc. 360-2 at 230, 233-34 (Norville); Exhibit 3 at 232 (Durney).
43 Exhibit 3 at 108-09 (Norville).
44 Exhibit 3 at 119-20 (Norville); Exhibit 5 at 5-6 (Antonini).

45 Exhibit 3 at 119-20 (Norville); Exhibit 5 at 5-6 (Antonini).

46 Exhibit 3 at 68-70 (Norville); id. at 232 (Durney); Exhibit 4 at 134 (Montang).



                                          - 23 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 24 of 30




B.     Rigzone has no TUTSA damages.
     Rigzone’s trade secret claim fails not only because it had no trade secret,

but also because there was no legally sufficient evidentiary basis to support an

award of damages under any compensable measure. TUTSA provides that a

plaintiff may recover (1) actual loss, (2) unjust enrichment, or (3) a reasonable

royalty. Tex. Civ. Prac. & Rem. Code § 134A.004. Only actual loss is at issue

here, because the jury found no unjust enrichment and Plaintiffs did not seek

a royalty.
     The pattern jury charge defines actual loss as “lost profits resulting from

the misappropriation.” State Bar of Tex., Tex. Pattern Jury Charge 115.55.

Plaintiffs readily conceded that there were no lost profits.47

     In lieu of a question regarding lost profits resulting from the

misappropriation, Rigzone requested a question asking “[t]he value that a

reasonably prudent investor would have paid for the trade secret,” and the

jury awarded damages under this measure.48 But this “is an appropriate

measure of damages only when the defendant has in some way destroyed the

value of the secret.” Univ. Computing Co. v. Lykes-Youngstown Corp., 504 F.2d
518, 535 (5th Cir. 1974) (emphasis added); see also State Bar of Tex., Tex.

Pattern Jury Charge 115.55 cmt. (2018) (warning that this measure of

damages is available only under the circumstances described in Lykes-



47 Exhibit 3 at 120-21 (Norville), 224-28 (Durney); Exhibit 4 at 11 (Johnson), 99-100
(Roberts).
48 Doc. 377 at 14.



                                       - 24 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 25 of 30




Youngstown).49 Plaintiffs did not allege (must less prove) that the value of

Rigzone or its résumés declined at all (much less that their value was

“destroyed”). Plaintiffs’ witnesses candidly admitted that the alleged

misappropriation caused no loss in value.50 Plaintiffs even agreed to a limine

order precluding evidence of decreased value.51

     Because Plaintiffs conceded that Rigzone suffered neither lost profits nor
a loss in value, the Court should enter judgment as a matter of law under Rule

50(b) or alter the judgment under Rule 59(e) and order that Rigzone take

nothing. Alternatively, the Court should order a new trial using the proper

measure of damages under Rule 59(a).52

49 A total loss in value was the key fact in Precision Plating, the Fifth Circuit case that
originated the “reasonably prudent investor” standard, where the defendant “made such
public disclosure of the [secret] process as to amount to a complete destruction of the value
of the process.” Precision Plating & Metal Finishing, Inc. v. Martin-Marietta Corp., 435 F.2d
1262, 1263-64 (5th Cir. 1970). The same occurred in the Wellogix case, where “‘the total
value of [the plaintiff company] went to zero’ after the alleged misappropriation.” Wellogix,
Inc. v. Accenture, L.L.P., 716 F.3d 867, 880 (5th Cir. 2013) (quoting testimony). The Fifth
Circuit has explained that “[u]nder Wellogix . . . the correct inquiry is what the
misappropriation did to the market value of the company.” In re Mandel, 720 F. App’x 186,
192 (5th Cir. 2018). Similarly, in Bohnsack, the defendant’s action of publishing the trade
secret by filing a patent application “lowered the market value” of the plaintiff’s invention,
and the plaintiff “suffered lost revenues.” Bohnsack v. Varco LP, 668 F.3d 262, 268-69, 276,
279-80 (5th Cir. 2012).
50 Exhibit 3 at 121-23 (Norville), 217-18, 230-31 (Durney); Exhibit 4 at 11 (Johnson), 99-

100 (Roberts).
51 Doc. 290-9 at 4 (Defendants’ mot. in limine #6); Doc. 300 at 4-5 (Plaintiffs’ agreement).

52 The proper measure of damages requested by Defendants was “Rigzone’s lost profits

caused by the misappropriation,” or alternatively, “If David Kent deprived Rigzone of the
trade secret’s use or destroyed its value, answer with the value that a reasonably prudent
investor would have paid for the trade secret at the time of the misappropriation.” (Doc.
367 at 18.) At a minimum, the proper measure of damages would require the jury to find
that an investor would have paid a particular amount at a particular time—specifically, “at
the time of the misappropriation.” State Bar of Tex., Tex. Pattern Jury Charge 115.55 cmt.
(2018) (citing Fifth Circuit authority).

                                           - 25 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 26 of 30




III.     Alternatively, the payee of damages should be corrected.
       Because Rigzone’s recovery is eliminated by the offset, and because its

TUTSA claim fails as a matter of law, there is no need for the Court to reach

a final issue: whether the final judgment should be altered under Rule 59(e) or

60 to provide that (1) Rigzone recovers solely from Kent, and (2) Plaintiffs

take nothing from Oilpro. The final judgment facially requires both Kent and

Oilpro to pay damages because both parties are listed in the caption of the

judgment, both parties are referred to collectively in the judgment, and the
judgment does not state that one, but not the other, pays. 53 Plaintiffs agreed

to entry of judgment under Federal Rule of Civil Procedure 50 as to Oilpro,

prior to the Court’s submission of questions and instructions to the jury.54

Accordingly, the jury awarded the damages in the final judgment to Kent, not

Oilpro.55 This is yet another reason that the final judgment must be changed.

IV.      Relief should also be granted on the grounds set forth below.
       Defendants renew and incorporate each of the grounds for judgment set

forth in their motion for judgment under Rule 50(a).56 This includes the

ground that Plaintiffs are not entitled to a recovery under their common-law
misappropriation claims, because Texas does not recognize a cause of action

for misappropriation of information that is not a trade secret, and TUTSA



53 Doc. 385.
54 Doc. 364; Doc. 374 at 13-14.
55 Doc. 377 at 13-14.

56 Doc. 360; Exhibit 4 at 69-86.



                                      - 26 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 27 of 30




displaces any claim for misappropriation of a trade secret.57 Moreover, there

was no legally sufficient evidentiary basis that DHI owned the allegedly

confidential information or to support an award of damages under any

compensable measure, and the measure of damages submitted in the charge is

not recoverable under Texas law. The Court should enter judgment for

Defendants under Rule 50(b), alter or amend the judgment under Rule 59(e),
grant relief from the judgment under Rule 60, or grant a new trial under Rule

59.

      Defendants satisfied their initial burden to establish the offset, or

alternatively are entitled to a hearing at which they may do so, and Rigzone

has not shown that it neither received nor benefited from the restitution

payment, which fully or partially offsets its damages. The Court should enter

judgment as a matter of law under Rule 50, alter or amend the judgment under

Rule 59(e), or grant relief from the judgment under Rule 60. In the alternative,

Defendant requests a new trial under Rule 59 in which the jury is not

erroneously instructed that “there is no risk that Plaintiffs will recover for the

same injury twice.”58

      The testimony of Dr. Shane Johnson should have been excluded.59 In the

absence of this testimony, Defendants are entitled to judgment under Rule


57 Tex. Civ. Prac. & Rem. Code § 134A.007; SP Midtown Ltd. v. Urban Storage L.P., No. 14-
07-00717-CV, 2008 WL 1991747, at *5 n.5 (Tex. App.—Houston [14th Dist.] May 8, 2008,
pet. denied) (mem. op.).
58 Doc. 377 at 8.

59 See Doc. 232.



                                         - 27 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 28 of 30




50(b), an altered or amended judgment under Rule 59(e), or relief from the

judgment under Rule 60. Alternatively, Defendants are entitled to a new trial

under Rule 59.

    In the final alternative, Defendants request a new trial under Rule 59 on

the ground that the Court erred by denying Defendants’ initial motion for

mistrial related to the recess between the first and second portions of the trial;
Defendants’ motion for a supplemental jury questionnaire or further voir dire

to determine whether, after the recess, the jurors could adequately recall the

testimony from before the recess; and Defendants’ other motions for mistrial,

including the motion for mistrial after the jury sent a question indicating that

they could not, in fact, adequately recall Kent’s testimony from before the

recess.




                                      - 28 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 29 of 30




                                          Respectfully submitted,

                                          FOLEY & LARDNER LLP

                                          /s/ James G. Munisteri
                                          James G. Munisteri
                                          Texas Bar No. 14667380
                                          S.D. Tex. Bar No. 7294
                                          1000 Louisiana, Suite 2000
                                          Houston, Texas 77002-2099
                                          jmunisteri@foley.com
                                          Tel: 713.276.5500
                                          Fax: 713.276.5555

                                          Sara Ann Brown
                                          Texas Bar No. 24075773
                                          2021 McKinney, Suite 1600
                                          Dallas, Texas 75201-3340
                                          sabrown@foley.com
                                          HAYNES AND BOONE, LLP

                                          Lynne Liberato
                                          Texas Bar No. 00000075
                                          S.D. Tex. Bar No. 3072
                                          Ryan Patrick
                                          Texas Bar No. 24049274
                                          S.D. Tex. Bar No. 3006419
                                          Kent Rutter
                                          Texas Bar No. 00797364
                                          S.D. Tex. Bar No. 20519
                                          1221 McKinney, Suite 2100
                                          Houston, Texas 77010-2007
                                          lynne.liberato@haynesboone.com
                                          ryan.patrick@haynesboone.com
                                          kent.rutter@haynesboone.com
                                          Tel: 713.547.2000
                                          Fax: 713.547.2600

                                          Attorneys for Defendants


                                 - 29 -
Case 4:16-cv-01670 Document 389 Filed on 04/16/21 in TXSD Page 30 of 30




                           Certificate of Conference

    I certify that I conferred with counsel for Plaintiffs regarding the relief

this motion requests, and Plaintiffs are opposed to the relief requested.



                                                       /s/Kent Rutter
                                                        Kent Rutter



                              Certificate of Service

    I certify that on April 16, 2021, I electronically filed the foregoing with

the Clerk of court using the CM/ECF system, which will send notification of

this filing to all counsel of record in this case.

                                                     /s/ Sara Ann Brown
                                                      Sara Ann Brown




                                       - 30 -
